Exhibit Contact: Peter W. Keegan Chief Financial Officer (212) 521-2950 Darren Daugherty Investor Relations (212) 521-2788 Candace Leeds Public Affairs (212) 521-2416 LOEWS CORPORATION REPORTS NET INCOME FOR THE FIRST QUARTER OF 2008 NEW YORK, April 28, 2008—Loews Corporation (NYSE:LTR;CG) today reported consolidated net income (including both the Loews Group and Carolina Group) for the first quarter of 2008 of $662 million, compared to $768 million in the first quarter of 2007. Net income and earnings per share information attributable to Loews common stock and Carolina Group stock is summarized in the table below: Three Months Ended March 31, (In millions, except per share data) 2008 2007 Net income attributable to Loews common stock: Income before net investment gains (losses) $ 503 $ 570 Net investment gains (losses) (a) (29 ) 75 Income from continuing operations 474 645 Discontinued operations, net (b) 81 5 Net income attributable to Loews common stock 555 650 Net income attributable to Carolina Group stock 107 118 Consolidated net income $ 662 $ 768 Net income per share: Loews common stock: Income from continuing operations $ 0.90 $ 1.19 Discontinued operations, net 0.15 0.01 Net income $ 1.05 $ 1.20 Carolina Group stock $ 0.98 $ 1.08 Book value per share of Loews common stock at: March 31, 2008 $ 31.66 December 31, $ 32.40 (a) Includes a gain of $89 million related to a reduction in the Company’s ownership interest in Diamond Offshore from the conversion of Diamond Offshore’s 1.5% convertible debt into Diamond Offshore common stock in 2007. (b) Includes a gain of $82 million from the sale of Bulova Corporation in January 2008. Page 1 of 6 Net income attributable to Loews common stock for the first quarter of 2008 amounted to $555 million, or $1.05 per share, compared to $650 million, or $1.20 per share in the first quarter of 2007. The change in net income reflects the following: · A decline in results at the Company’s 90% owned subsidiary, CNA Financial Corporation. · Improved results at the Company’s 50.5% owned subsidiary, Diamond Offshore Drilling, Inc. · The operations of the Company’s wholly owned subsidiary, HighMount Exploration & Production LLC. · Reduced net investment income. · Net investment losses of $29 million (after tax and minority interest) in the first quarter of 2008 compared to net investment gains of $75 million (after tax and minority interest) in the first quarter of 2007. The results for the first quarter of 2007 included a gain of $89 million (after tax) related to a reduction in the Company’s ownership interest in Diamond Offshore from the conversion of Diamond Offshore’s 1.5% convertible debt into Diamond Offshore common stock. · Discontinued operations primarily consisting of an $82 million gain from the sale of Bulova Corporation in the first quarter of Net income per share of Carolina Group stock for the first quarter of 2008 was $0.98 per share, compared to $1.08 per share in the first quarter of 2007. The decrease in net income per share of Carolina Group stock reflects increased selling, advertising and administrative expenses as a result of costs associated with the proposed spin-off of Lorillard, as discussed below, and lower investment income, partially offset by lower interest expense related to the Carolina Group notional debt. The Company is issuing a separate press release reporting the results of the Carolina Group for the first quarter of # # # At March 31, 2008, there were 529,701,152 shares of Loews common stock outstanding and 108,476,929shares of Carolina Group stock outstanding. Depending on market conditions, the Company from time to time purchases shares of its, and its subsidiaries’, outstanding common stock in the open market or otherwise. The Company has two classes of common stock: (i) Carolina Group stock, a tracking stock intended to reflect the economic performance of a group of the Company’s assets and liabilities, called the Carolina Group, principally consisting of the Company’s subsidiary Lorillard, Inc. and (ii) Loews common stock, representing the economic performance of the Company’s remaining assets, including the interest in the Carolina Group not represented by Carolina Group stock. At March 31, 2008, the outstanding Carolina Group stock represents a 62.4% interest in the economic performance of the Carolina Group. On December 17, 2007, the Company announced that its Board of Directors had approved a plan to spin-off the Company’s entire ownership interest in Lorillard to holders of Carolina Group stock and Loews common stock in a tax-free transaction. As a result of the transaction, the Carolina Group, and all of the Carolina Group stock, will be eliminated and Lorillard will become a separate publicly traded company. The transaction will be accomplished by the Company through its (i) redemption of all outstanding Carolina Group stock in exchange for shares of Lorillard common stock, with Page 2 of 6 holders of Carolina Group stock receiving one share of Lorillard common stock for each share of Carolina Group stock they own, and (ii) disposition of its remaining Lorillard common stock in an exchange offer for shares of outstanding Loews common stock, or as a pro rata dividend to the holders of Loews common stock. Completion of the proposed transaction is subject to a number of conditions, as described in the Loews press release, dated December 17, 2007, a copy of which is posted on the Company’s website. # # # CONFERENCE CALLS A conference call to discuss the first quarter results of Loews Corporation has been scheduled for 11:00 a.m. EDT, Monday, April 28, 2008. A live webcast of the call will be available online at the Loews Corporation website (www.loews.com).
